Citation Nr: 1760330	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  13-31 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated 50 percent.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) due to exposure to the herbicide of Agent Orange.  

3.  Entitlement to service connection for sleep apnea to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for hypertension to include as secondary to service-connected PTSD.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 2, 2015.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 and August 2013 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In the April 2012 rating decision, the RO granted an increased rating of 50 percent, but no higher, for service connected PTSD, effective the March 31, 2011 date of the claim for an increased rating, and denied service connection for hypertension.  The Veteran filed a timely notice of disagreement (NOD) with this decision.  In October 2012, the Veteran filed a supplemental claim which included a claim for service connection for hypertension secondary to PTSD.  In the August 2013 rating decision, the RO denied service connection for a chronic lung disease due to Agent Orange exposure, denied service connection for sleep apnea, and continued to deny service connection for hypertension, indicating that no new and material evidence had been submitted to reopen the claim for hypertension.  The Veteran filed a timely NOD in September 2013.
In August 2017, the Veteran testified before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  Subsequently, additional evidence, consisting of VA treatment records, were received.  38 U.S.C. § 7105(e)(1) provides that additional evidence submitted to the Board is subject to initial review by the Board, and applies to cases such as this one in which the substantive appeal was filed after February 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, section 501 (providing that this provision only applies to cases in which the substantive appeal was filed180 days after the date of the enactment of the Camp Lejeune Act, i.e., after February 2013).  The statute applies only to evidence submitted, and this evidence was received.  However, given that the VA treatment records, including those relating to the Veteran's PTSD, are cumulative of the evidence already of record, as shown in the discussion below, a remand for initial agency of jurisdiction (AOJ) review of this evidence is unnecessary.  Cf. 38 C.F.R. § 20.1304(c) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board).

The Board's decision addressing the claim for an increased rating for PTSD and entitlement to service connection for COPD due to exposure to the herbicide agents to include Agent Orange is set forth below.  The claims for service connection for sleep apnea to include as secondary to service-connected PTSD, service connection for hypertension to include as secondary to service-connected PTSD, and entitlement to a TDIU are addressed in the remand following the order; these claims are being remanded to the agency of jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The evidence shows that the Veteran's symptoms and overall impairment caused by the Veteran's service-connected PTSD more nearly approximate occupational and social impairment with deficiencies in most areas, but do not approximate total occupation and social impairment.  

2.  COPD did not manifest in service and is unrelated to service, to include presumed Agent Orange exposure.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but not higher, for the Veteran's service-connected PTSD, have been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for service connection for COPD, to include as due to herbicide exposure, have not been met on a direct or presumptive basis.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 5103A, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § § 3.159 (c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  A VA examination was not obtained in connection with the claimed COPD disability decided herein.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  The threshold for finding that the evidence indicates that a disability may be associated with service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, no examination is necessary in order to adjudicate the Veteran's claim of entitlement to service connection for COPD as due to AO.  As indicated in the discussion below, the evidence does not show, and the Veteran does not assert, that his COPD is related to his military service on a direct incurrence basis.  Rather, during his August 2017 hearing, the Veteran asserted that his COPD could be due to AO exposure.  However, the Veteran's representative acknowledged that COPD was not on the list of diseases presumed service connected in veterans exposed to herbicide agents, but wanted to put the claim on record should COPD be eventually added to the list of presumptions.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the "may be associated with service" standard, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  In this case, there is not even such a conclusory lay statement, but, rather, a candid acknowledgment of a lack of evidence of nexus or inclusion of COPD on the list of disabilities presumed service connected in veterans exposed to Agent Orange.  A VA examination on this issue is therefore not warranted.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

II. Analysis

A. Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity of adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49. 53 (1990).  

The Veteran contends that he is entitled to a higher evaluation for his service-connected PTSD.  He is currently rated as 50 percent disabling from March 31, 2011.

Under the General Rating Formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; in difficulty establishing effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.  Id.

When determining the appropriate disability rating to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to ward a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-24 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms.  A veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

The Board has considered the GAF scores assigned during the claim period.  The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serous impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The Veteran underwent a VA examination in June 2011 for his PTSD. The Veteran's orientation was within normal limits.  His appearance and hygiene were appropriate, as well as his behavior.  His affect and mood were flattened with anxiety and depressed mood.  He reported extreme anxiety and depression.  The examiner noted that the Veteran showed impaired attention and focus.  The Veteran reported that he had problems maintaining concentration and attention during a task.  He reported that panic attacks were present and occurred more than once a week.  The examiner found that there was no suspiciousness present and no reports of delusion.  The examiner also found that his memory was impaired to a mild degree-the Veteran forgot names, directions, and recent events.  Suicidal and homicidal ideation was absent.  The Veteran reported problems with flashbacks, difficulty concentration, and experiencing anxiety and increased blood pressure during his attacks.  The Veteran avoided social situations and was easily irritated by others as well.  The examiner found that the effects of PTSD symptoms on his employment and overall quality of life included experiencing daily panic attacks and problems getting along with others.  His psychiatric symptoms caused occupational and social impairment with reduced reliability and productively.   Additionally, he had difficulty establishing and maintaining effective work, school, social, and familial relationships due to his problems getting along with others.  The Veteran was assigned a GAF score of 45.

In his September 2013 NOD, the Veteran reported that he had bad dreams, he was more nervous, jumpy, uncomfortable, and had "uneasy" feelings.  He reported he had a hard time remembering the names of people he's known for 20 years, he lost his tools, his reading glasses, and other things.  He further reported that he was uncomfortable in crowds and had a hard time having conversation with people.  Additionally, he reported that he liked being alone other than being with his close family.  

During the August 2017 Board hearing, the Veteran testified that he put suicide thoughts aside "pretty often."  Additionally, he reported that he has seen people who were not there.  He reported that he had a hard time being around a lot of people, and, at times, he got very agitated.  He further reported that his nerves get a lost worse at times which he described as panic attacks.  

The Veteran underwent an additional VA examination in October 2017.  The examiner noted the Veteran's symptoms as: depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; impairment of short and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or work-like setting.   Additionally, the examiner noted that the Veteran had irritable behavior and angry outbursts (with little or no provocation); hypervigilance; exaggerated startle response; and problems with concentration.  The examiner found that the PTSD symptoms caused clinically significant distress or impairment in social, occupational, and other important areas of functioning.  

Treatment notes from the Alvin C. York VA Medical Center (VAMC) from October 2017 reflect that the Veteran reported that his PTSD was worsening.  He reported that he got restless, irritable, and had trouble sleeping.  He also reported exaggerated startle and hypervigilance.  Additionally, he reported some suspiciousness, some hallucinations, and some difficulty with memory.  

Upon review of the evidence of record, the Board finds that the Veteran's PTSD more nearly approximates the criteria required for a 70 percent disability rating, but not higher, from March 31, 2011.  

As noted above, the evidence of record reflects that the Veteran had suicidal ideation; near-continuous panic or depression affecting the ability to function independently; difficulty in adapting to stressful circumstances; and an inability to establish and maintain certain relationships.  Additionally, he had impairment of short and long-term memory, hypervigilance, and problems with concentration.  As such, the Board finds that, from March 31, 2011, the Veteran exhibited symptoms of such type, severity, and frequency as to more closely approximate a disability rating of 70 percent for his service-connected PTSD.  See also Bankhead v. Shulkin, 29 Vet. App. 10 (2017) (the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas).

The Board has also considered whether the evidence supports a rating of 100 percent.  The Veteran's symptoms and overall level of impairment did not, however, more nearly approximate the total occupational and social impairment required for a 100 percent rating.  The Veteran maintained a relationship with his wife and close family, remained oriented to time and place, and was consistently able to perform activities of daily living.  Although the Veteran reported some delusion and hallucination, the above evidence reflects that they were not "persistent."  For example, a lack of delusions was specifically noted on the June 2011 VA examination.  There were no other symptoms listed in the criteria for a 100 percent rating.

Notably, the assigned GAF score of 45 is consistent with a 70 percent rating.  Under the DSM-IV, GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  As stated above, GAF scores are not dispositive and, rather, must be considered in light of the actual symptoms of the Veteran's disorder.  Here, the Veteran exhibited a GAF score of 45, during which time he endorsed suicidal ideation, chronic sleep impairment, depression, anxiety, and irritability.  The GAF score is therefore consistent with the other evidence, which, for the reasons above, warrants a disability rating of 70 percent, but no higher.  

As such, a disability rating of 70 percent, but not higher is warranted.

As to consideration of referral for an extraschedular rating, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the criteria.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).  Moreover, as indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed and symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

For the reasons above, a 70 percent rating for PTSD is warranted.  As the preponderance of the evidence is against any higher rating, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

B. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975). 38 U.S.C.A. § 1116 (f) and 38 C.F.R. § 3.307 (a)(6).  VA laws and regulations provide that, if a veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.309 (e).  A veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307(a)(6)(iii).

Furthermore, if a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including diabetes mellitus, type II shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied. 38 C.F.R. § 3.309 (e).  Thus, a presumption of service connection arises for these veterans (presumed exposed to Agent Orange) or, alternatively, a veteran without appropriate service (as described above) but with competent evidence of herbicide exposure, who develops one of the identified diseases.  

The Veteran's service records reflect that he served in Vietnam.  He is therefore presumed to have been exposed to Agent Orange.  The Veteran contends that his diagnosed COPD is due to his exposure to a herbicide agent, namely Agent Orange.  However, COPD is not among the listed disease associated with Agent Orange.  VA's Secretary has determined that a presumption of service connection based on exposure to herbicide agents used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 67 Fed. Reg. 42600-42608 (2002).  Therefore, service connection on a presumptive basis due to the Veteran's presumed exposure to Agent Orange, is not warranted.

The failure to meet the criteria for a presumption does not, however, preclude a veteran from establishing entitlement to service connection on a different basis.  See 38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.303 (d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).  The Veteran could show that his COPD is otherwise related to service.

However, the Veteran has not alleged, and the record does not reflect, that the Veteran's current COPD is in any other way related to service.  The Veteran's service treatment records do not reflect diagnosis, treatment, or complaint of any symptoms related to COPD.  Medical evidence of record since the Veteran's separation of service reflects a diagnosis of COPD in 2006.  There are no post service medical treatment records that reflect a relationship between the Veteran's COPD and service.  During the August 2017 hearing, the Veteran testified that he asked his doctors whether or not COPD could be due to Agent Orange exposure and they reported that they were not sure.  Additionally, during the hearing, the Veteran contended that it is his belief that his COPD was due to his Agent Orange exposure.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's testimony as to as to whether his COPD is related to his Agent Orange exposure is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007) (lay person competent to identify varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's statements in this regard are therefore not competent.  Thus, the evidence of record regarding COPD reflects that there is no basis for an award of service connection for COPD on a direct theory of entitlement.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for COPD. The benefit of the doubt doctrine is not for application, and entitlement to service connection for COPD is not warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an increased rating of 70 percent, but no higher, for service-connected PTSD is granted, subject to controlling regulations governing the award of monetary benefits.

Entitlement to service connection for COPD as due to herbicide exposure, to include Agent Orange, is denied.



REMAND

The Board finds that further development is needed before the Veteran's claims of entitlement to service connection for sleep apnea and hypertension, both claimed as secondary to service-connected PTSD, are decided.  

As to the claim for service connection for sleep apnea, to include as secondary to service-connected PTSD, the Veteran has a current diagnosis of sleep apnea that appears to have been diagnosed in July 2008.  In his September 2013 NOD, the Veteran asserted that his sleep apnea was due to PTSD.  During the August 2017 Board hearing, the Veteran testified that his sleep problems began 12 years prior to the hearing.  During the hearing, when asked whether he could distinguish the difference between the problems he had sleeping and his PTSD, he said that he believed that there is a connection between the two.  As noted above in the decision, the Veteran has consistently reported difficulty sleeping. 

As to the claim for service connection for hypertension, to include as secondary to service-connected PTSD, the Veteran has a current diagnosis of hypertension that he contends is aggravated by his PTSD.  During his June 2011 VA examination, the Veteran reported that his panic attacks cause his blood pressure to rise.  In an October 2012 statement, the Veteran reported that his doctor commented that his chronic hypertension is related to his PTSD and his doctor has commented that his hypertension is frequently related to stress.  During the August 2017 hearing, the Veteran's representative testified to studies that showed that PTSD can aggravate hypertension.  

Additionally, as noted above, the Veteran served in Vietnam and has been presumed exposed to herbicide agents, to include Agent Orange.  The Board notes that hypertension is not on the presumptive list of disease associated with exposure to Agent Orange; however, even if a disease is not on the list of disease presumed service connected in veterans exposed to Agent Orange, the Veteran may nonetheless establish entitlement to service connection by showing his hypertension was actually caused by his Agent Orange exposure.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2016) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).  

Furthermore, the Court has held in multiple memorandum decisions that VA's acknowledgment in the Federal Register that there is "limited or suggestive evidence," see 79 Fed. Reg. 20308, 20310 (Apr. 11, 2014), of an association between Agent Orange exposure and hypertension was relevant to the question of whether a VA exam was warranted in connection with a claim for service connection for this disability and the failure to discuss the Federal Register NAS findings rendered the Board's reasons or bases inadequate, warranting vacatur and remand.  See Clark v. Shinseki, No. 12-2667, 2013 WL 6729512 (Vet. App. Dec. 20, 2013); Rodela v. Shinseki, No. 12-2894, 2013 WL 6184952 (Vet. App. Nov. 27, 2013); King v. Shinseki, No. 12-2893, 2013 WL 5428781 (Vet. App. Sept. 30, 2013); Allsopp v. Shinseki, No. 12-1847 (Vet. App. Aug. 27, 2013).

The medical evidence of record does not include an opinion as to the etiology of the Veteran's sleep apnea and hypertension, to include as secondary to his service-connected PTSD.  As the Veteran has current sleep apnea and hypertension, and the evidence indicates that they may be caused or aggravated by PTSD, a remand for a medical nexus opinion is warranted to decide the claims.  

Additionally, during his August 2017 hearing, the Veteran testified that he stopped working in 2000 and he believed his PTSD symptoms contributed to his decision to stop working.  As the Veteran was seeking the highest rating possible for his PTSD and there was evidence of unemployability due to this disability, the issue of entitlement to TDIU has been raised as part and parcel of the claim for a higher disability rating for his service-connected PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The Board notes that the Veteran has a combined rating of 100 percent for his service-connected disabilities and is in receipt of special monthly compensation (SMC) benefits pursuant to 38 U.S.C.A. § 1114 (s) from February 2, 2015.  Thus, the issue of entitlement to a TDIU from this date is moot.  See Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008).  Prior to this date, however, the issue of entitlement to a TDIU is not moot, and because the Board has granted an increased, 70 percent rating for PTSD prior to this date (as the appeal period for the increased rating claim for PTSD begins one year prior to the March 31, 2011 date of the increased rating claim), the AOJ should conduct any appropriate development and adjudicate the issue of entitlement to a TDIU prior to February 2, 2015, in the first instance.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Request an opinion from an appropriate specialist physician as to the etiology of the Veteran's sleep apnea.    The entire claims file, and a copy of this remand, must be provided to and reviewed by the examiner.

The physician should provide an opinion as to:

1) Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's sleep apnea began in or is related to the Veteran's military service.

2) If not, the physician should provide an opinion, as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's sleep apnea was either (a) caused or (b) aggravated by the service connected PTSD.

In providing the requested opinions, the physician should specifically consider and discuss all pertinent medical evidence and lay assertions and the service treatment records.

All finding results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3.  Request an opinion from an appropriate specialist physician as to the etiology of the Veteran's hypertension.  The entire claims file, and a copy of this remand, must be provided to and reviewed by the examiner.  

The physician should provide an opinion as to:

1) Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension had its onset in service or within the one year following service, or is otherwise related to the Veteran's military service.

2) If not, the physician should provide an opinion, as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension was either (a) caused or (b) aggravated by his service connected PTSD.

3)  The physician must specifically address appropriate medical literature, to include, but not limited to, the findings by VA and the Institute of Medicine that there is "limited or suggestive evidence" of a relationship between Agent Orange exposure and hypertension.  The fact that hypertension is not on the list of diseases presumed service connected in veterans exposed to Agent Orange should not be the basis for a negative opinion, as the Veteran may still establish that his own hypertension was actually caused by his exposure to Agent Orange.

In providing the requested opinions, the examiner should specifically consider and discuss all pertinent medical evidence and lay assertions and the service treatment records.

All finding results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  After conducting any development deemed appropriate, to include providing appropriate notice, adjudicate the issue of entitlement to a TDIU prior to February 2, 2015.

5.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


